Execution Copy

 

EMPLOYMENT AGREEMENT

This Employment Agreement is made and entered into as of the Effective Date (as
defined below) by and between First Mercury Financial Corporation, a Delaware
corporation having its principal place of business in Southfield, Michigan
(“Company”), and Richard H. Smith, a resident of the State of Michigan
(“Executive”).

RECITALS

 

A.

Executive is currently employed by Company as its Chief Executive Officer.

B.           Company and Executive now desire to enter into this Agreement which
shall, from and after the Effective Date, govern the terms and conditions of
Executive’s continued employment by Company.

NOW, THEREFORE, in consideration of the foregoing premises and the promises and
covenants herein, the parties hereby agree as follows:

AGREEMENT

1.     Definitions. When used in this Agreement and initially capitalized, the
following terms shall have the meanings set forth below:

(a)   “Accrued Base Salary” means any unpaid Base Salary of Executive earned
through the Termination Date.

(b)   “Accrued Bonus Amount” means the unpaid portion of any Annual Incentive
Bonus awarded to Executive by action of the Committee with respect to a Fiscal
Year.

(c)   “Accrued Vacation Amount” means all compensation payable to Executive
following his Termination for accrued but unused vacation days determined in
accordance with Company’s vacation policy.

(d)   “Affiliate” means with respect to any Person any entity controlled by,
under the control of, under common control with such Person within the meaning
of the Exchange Act.

(e)   “Agreement” means this Employment Agreement as in effect from time to
time.

(f)   “Annual Incentive Bonus” means with respect to a Fiscal Year the award, if
any, granted to Executive by the Committee under the terms of the First Mercury
Financial Corporation Performance Based Annual Incentive Plan or any other short
term incentive compensation plan subsequently established by Company for the
benefit of executive level employees of Company.

 

 

 

 

 

 

--------------------------------------------------------------------------------



(g)   “Base Amount’ means with respect to Executive as of any point in time his
base amount with respect to his employment with Company determined under Section
280G(b)(3)(A).

(h)    “Base Salary” means the annual salary amount as in effect from time to
time with respect to Executive under Section 5(a).

(i)    “Benefits” means any benefits which are vested and accrued prior to or on
the Termination Date and to which Executive is otherwise entitled under the
terms of any employee benefit plan, program, or arrangement sponsored or
contributed to by Company or any Affiliate of Company.

(j)    “Board” means the Board of Directors of Company.

(k)   “Business” means the provision of insurance products and services to the
specialty commercial insurance markets, and such additional products or services
as Company may provide in the future, and such additional insurance or other
markets as Company may service in the future.

(l)    “Cause” means a termination of Executive’s employment by formal action of
the Board, following the procedure set forth in Section 6(h) below, for any of
the following reasons:

(i)           embezzlement, fraud or any other illegal or unethical act or
omission in connection with the performance of Executive’s duties under this
Agreement or as an employee of Company that demonstrably and materially injures
or reasonably could demonstrably and materially injure Company or any Affiliate
or that the Board determines does demonstrably and materially impairs
Executive’s ability to satisfactorily perform his duties hereunder;

(ii)          conviction of (or plea of nolo contendere to) any (A) felony or
(B) other crime involving moral turpitude or any other conviction (or plea of
nolo contendere) that demonstrably and materially impairs or reasonably could
demonstrably and materially impair Executive’s ability to satisfactorily perform
his duties hereunder;

(iii)         any willful and demonstrably material breach by Executive of the
terms of this Agreement or any other willful act or omission that demonstrably
and materially injures or reasonably could be expected to demonstrably and
materially injure Company or any Affiliate or that demonstrably and materially
impairs or reasonably could demonstrably and materially impair Executive’s
ability to satisfactorily perform his duties hereunder.

(iv)         improper, willful and material disclosure or use of Company’s or
any Affiliate’s Proprietary Information or other willful material breach of
Executive’s fiduciary obligation to Company or any Affiliate of Company; or

(v)          Executive’s willful failure or refusal to follow the lawful and
good faith directions of the Board. For purposes of this definition, no act or
failure to act on the part of Executive shall be considered “willful” unless
done, or omitted to be done, by him in bad faith or

 

 

-2-

 

 

 

--------------------------------------------------------------------------------



without a reasonable belief that his action or omission are in the best
interests of Company or its Affiliates. Any act or omission, based upon
directions given pursuant to a resolution duly adopted by the Board or based
upon the advice of counsel for Company or its Affiliates shall be conclusively
presumed to be done, or omitted to be done, in good faith and in the best
interests of Company or its Affiliates.

Notwithstanding anything in this Agreement to the contrary, in no event shall
the Executive’s inability to perform the essential functions of his job with or
without reasonable accommodation as a result of a physical or mental condition
constitute “Cause”.

(m)   “Change In Control Event” means a transaction or series of related
transactions which qualify as a change in control event with respect to Company
for purposes of Section 409A of the Code and Treas. Reg. §1.409A-3(i)(5).

(n)   “Code” means the Internal Revenue Code of 1986, as amended.

(o)   “Committee” means the Compensation Committee of the Board as duly
constituted from time to time.

(p)   “Company” has the meaning given to such term in the introductory paragraph
of this Agreement.

(q)   “Competitive Business” means any business activity (other than the
Business) in which Company or any Affiliate is actively engaged at the time
Executive’s employment terminates.

(r)   “Creation” has the meaning given to such term in Section 10 hereof.

(s)    “Disability” means a determination by the Board acting in good faith that
(i) Executive is unable to perform the essential functions of his job with or
without reasonable accommodation as a result of a physical or mental condition
and (ii) such condition can reasonably be expected to continue for an indefinite
period.

(t)    “Equity Award” means any award granted to Executive under the First
Mercury Financial Corporation Omnibus Incentive Plan of 2006 or any prior or
successor equity incentive plan of Company.

(u)   “ERISA Affiliate” means with respect to Company each corporation or trade
or business considered to be a single employer with Company under section 414(b)
or (c) of the Code.

(v)   “Exchange Act” means the Securities Exchange Act of 1934.

(w)  “Executive” has the meaning given to such term in the introductory
paragraph of this Agreement.

(x)  “Effective Date” means August 1, 2007.

 

 

-3-

 

 

 

--------------------------------------------------------------------------------



(y)  “Fiscal Year” means the fiscal year of Company.

(z)   “Good Reason” means any of the following conditions (not consented to in
advance by Executive in writing or ratified subsequently by Executive in
writing), but only if Executive provides Company with written notice of such
condition within ninety (90) days of the initial existence of such condition and
only if such condition remain(s) in effect thirty (30) days after written notice
to the Board from Executive of his intention to terminate his Employment for
Good Reason which specifically identifies such condition:

(i)          A material diminution in Executives base compensation; or

(ii)          Any action or inaction which constitutes a material breach by
Company of this Agreement with respect to any of its obligation to Executive
hereunder; or

(iii)        Any material diminution in Executive’s authority, duties or
responsibilities as measured against Executive’s authority, duties or
responsibilities immediately prior to such change; or

(iv)         Requiring Executive to report other than to the Board or its Chair;
or

(v)          Following a Change In Control Event, any material change in the
geographic location at which Executive is normally required to perform his
duties and responsibilities under this Agreement.

(aa)         “Initial Term” has the meaning give to such term in Section 2.

(bb)         “Person” has the meaning given to such term is Sections 13(d) and
14(d)(2) of the Exchange Act.

(cc)         “Proprietary Information” has the meaning given to such term in
Section 10.

(dd)       “Pro Rata Bonus” means the Annual Incentive Bonus, if any, awarded to
Executive consistent with the compensation practices established by the
Committee with respect to other executive level employees of Company with
respect to the Fiscal Year in which Executive’s employment terminates based on
(i) the Company’s actual financial performance against such financial
performance targets as may have been set by the Committee for such Fiscal Year
and (ii) the portion of such Fiscal Year during which Executive was employed.

(ee)        “Protected Period” means the period commencing 90 days before the
effective date of a Change In Control Event and ending on the second anniversary
of such Change In Control Event.

(ff)   “Separation Amount” means the sum of (i) thirty (30) months Base Salary,
at the rate in effect on the Termination Date and (ii) the Termination Bonus
Amount.

(gg)   “SERP” has the meaning given to such term in Section 5(d).

 

 

-4-

 

 

 

--------------------------------------------------------------------------------



(hh)  “Target Bonus” means one hundred percent (100%) of Executive’s Base Salary
as in effect at the beginning of each fiscal year of the Company.

(ii)   “Term” has the meaning given to such term in Section 3.

(jj)  “Termination” means a termination of Executive’s employment with Company
and all its ERISA Affiliates for any reason, provided that such termination of
employment qualifies as a separation from service for purposes of Section 409A
of the Code and Treas. Reg. §1.409A-1(h).

(kk)       “Termination Bonus Amount” means (AxB), where A is the sum of the
actual Annual Incentive Bonuses awarded and paid to Executive with respect to
the two Fiscal Years immediately preceding the Fiscal Year in which the
Termination Date occurs and B is 1.25.

(ll)  “Termination Date” means the date as of which a Termination occurs with
respect to Executive.

2.     Employment. From and after the Effective Date, Company hereby agrees to
employ Executive for the Term as specified below and Executive hereby agrees to
accept such ongoing employment for the Term on the terms and subject to the
conditions of this Agreement.

3.     Term. The Term shall commence on the Effective Date and continue until
the fifth anniversary of the Effective Date (“Initial Term”), provided, however,
that (i) the Term of this Agreement shall be automatically extended for an
additional twelve months on the fifth anniversary of the Effective Date and each
successive anniversary of the Effective Date, unless Company or Executive
delivers notice of intent not to extend the Term at least sixty (60) days prior
to the expiration of the Initial Term or any extension thereof and (ii) the Term
of this Agreement shall automatically end upon the termination of Executive’s
employment with the Company and all of its ERISA Affiliates pursuant to Section
6 below.

 

4.

Title, Position and Duties.

(a)          Title, Duties. Executive shall be employed as the Chairman,
President and Chief Executive Officer of Company and shall report directly to
the Board. Executive shall have such duties and responsibilities as are
traditionally associated with such position at Company and such additional
duties and responsibilities as may from time to time be assigned to Executive by
the Chair of the Board, provided such duties and responsibilities are consistent
with the Office of Chief Executive Officer of Company as historically
constituted. Such duties and responsibilities may include providing services to
or on behalf of any Affiliate of Company.

(b)          Best Efforts, Other Interests. Executive shall diligently and to
the best of his abilities assume, perform, and discharge all duties and
responsibilities inherent is his position or otherwise assigned to Executive
from time to time and shall fully and completely comply with any and all written
rules, procedures or policies of Company as from time to time in effect.
Executive shall devote all of his business time and efforts to Company and its
Affiliates and shall not, without prior written consent from the Board, accept
other employment or perform or render any services for compensation, or have a
direct or indirect ownership interest in any other

 

 

-5-

 

 

 

--------------------------------------------------------------------------------



business, other than in the form of publicly traded securities constituting less
than one percent (1%) of the vote or value of the outstanding securities of such
public entity. The foregoing notwithstanding, Executive shall be allowed to
engage in passive personal investment activity and charitable, educational,
religious and similar types of non-compensated activities and speaking
engagements, provided that such activity or service does not interfere with
Executive’s performance of his duties and responsibilities hereunder. The time
involved in such activities, provided it is not significant, shall not be
treated as vacation time.

(c)          Place of Performance. Executive shall perform his duties and
responsibilities at Company’s principal business office or such other location
as the Chair of the Board may from time to time designate. Executive
acknowledges that his duties and responsibilities may require significant
travel. The foregoing notwithstanding, other than in unique circumstances,
Company does not anticipate that Executive’s business travel obligations under
this Agreement will be materially greater than they have been historically.

(d)          No Restrictions. Executive hereby represents and warrants that
there is no legal restriction on his ability to accept employment with Company
or to perform his duties and responsibilities hereunder and that Executive is
not subject to any contractual covenant that could restrict his activities on
behalf of Company in any way.

5.     Compensation and Benefits. Executive shall be compensated by Company for
his services as follows:

(a)   Base Salary. Executive shall be paid a Base Salary at an annual rate of
Seven Hundred Fifty Thousand Dollars ($750,000.00) payable in equal installments
in accordance with Company’s normal payroll practice for its senior executive
officers. At least annually, the Committee shall review Executive’s Base Salary
with a view to making such adjustment to such Base Salary as the Committee shall
deem reasonable and appropriate, in its sole discretion, in light of Executive’s
performance and the financial performance of Company and its Affiliates,
provided that no such adjustment shall be made to reduce the Base Salary below
its then current level without Executive’s written consent, unless such
reduction is made in conjunction with and consistent with an overall reduction
in base compensation paid to the senior executives of Company as a group.

(b)   Annual Bonus Compensation. Executive shall be eligible to participate in
the First Mercury Financial Corporation Performance Based Annual Incentive Plan
or such other short term incentive plan as Company may adopt from time to time
for the benefit of its senior executives (“Incentive Plan”) and to earn Annual
Incentive Bonuses under such plan as may from time to time be in effect based on
the financial performance of Company and Executive’s personal performance
against annual targets, goals or other criteria as may be set by the Committee
from time to time. Notwithstanding anything in this Agreement or any other plan
or arrangement to the contrary, in no event shall the Target Bonus of Executive
be reduced without Executive’s written consent, unless such reduction is made in
conjunction with and consistent with an overall reduction in target bonus
compensation of the senior executives of Company as a group. The Annual
Incentive Bonus for each year, if any, shall be paid in accordance with the
terms of the Incentive Plan.

 

 

-6-

 

 

 

--------------------------------------------------------------------------------



(c)   Equity Based Compensation. Executive shall be eligible to receive awards
under the First Mercury Financial Corporation Omnibus Incentive Plan of 2006
(“Equity Plan”), as amended, or any successor equity based compensation plan for
senior executives as may be adopted Company from time to time. The timing,
number of options, shares or equity units involved, and terms and conditions of
all such awards shall be determined by the Committee in its sole discretion and
shall be subject to the terms of the plan under which such award is made.

(d)   Benefits. Executive shall be eligible, on at least the same basis as other
similarly situated members of senior management of Company, to participate in
and to receive benefits under any of Company’s employee benefit plans, programs
or arrangements, in accordance with the terms of such plans, programs or
arrangements as in effect from time to time. Executive shall be eligible to
participate in the First Mercury Financial Corporation Supplemental Executive
Retirement Plan (“SERP”) as in effect from time to time in accordance with the
terms of such plan.

 

(e)

Expense Reimbursement.

(i)           Executive shall be entitled to reimbursement from Company for all
reasonable and customary travel and other business expenses incurred by
Executive in carrying out his duties under this Agreement, in accordance with
the travel reimbursement policy and general reimbursement policy of Company as
in effect from time to time. Executive shall have responsibility for developing
and implementing such travel policy and general reimbursement policies and shall
provide the Compensation Committee with a copy of such policies as in effect
from time to time. Executive shall report all such reimbursable expenditures to
Company not less frequently than monthly accompanied by adequate records and
other documentary evidence as required by Company’s reimbursement policy, and
federal or state tax statutes or regulations governing the substantiation of
such expenditures. Executive’s right to reimbursement in accordance with
Company’s policies as in effect from time to time shall survive termination of
this Agreement.

(ii)          To the extent that Executive feels that it is reasonable and
necessary to retain personally the services of tax and other professionals in
connection with his position as Chairman and Chief Executive Officer and the
fulfillment of his duties and responsibilities hereunder, Company shall
reimburse Executive for such expenses, subject to such limitations as the
Compensation Committee of the Board of Directors may from time to time adopt.
Executive may be entitled to reimbursement under this subparagraph (ii) even
though such reimbursement may be considered a personal expense and includible as
part of Executive’s taxable compensation. Executive shall report all such
reimbursable expenditures to Company not less frequently than monthly and
accompanied by adequate records and other documentary evidence.

(iii)         Company shall reimburse Executive for the costs of his legal
representation in connection with the negotiation of this Agreement in an amount
up to $10,000.00.

(f)    Vacation. Executive shall be entitled to paid vacation time in accordance
with Company’s vacation policy as in effect from time to time.

 

 

-7-

 

 

 

--------------------------------------------------------------------------------



(g)   Withholding. Company shall have the right to deduct and withhold from any
taxable compensation paid to or for the benefit of Executive hereunder, whether
paid in cash or in property, any federal, state or local income, employment or
other taxes required by law to be withheld by Company with respect to such
payment or any other taxable payment or transfer made by Company for the benefit
of Executive.

 

6.

Termination of Employment.

(a)   Termination by Executive Other than for Good Reason. Executive may
terminate his employment during the Term upon ninety (90) days prior written
notice to Company for other than Good Reason (as defined below). In such event,
this Agreement shall terminate as of the Termination Date and the obligations of
Company hereunder shall be deemed fully satisfied, except that Executive shall
be entitled to and shall be subject to the following as applicable:

(i)           Payment of any Accrued Base Salary, Accrued Vacation Amount, or
Accrued Bonus Amount in a lump sum within ninety (90) days of the Termination
Date;

(ii)          Benefits in accordance with the terms of the applicable employee
benefit plans; provided, that, Executive’s participation in such plans shall
terminate as of the Termination Date, except as otherwise required by law; and

(iii)        Executive’s rights with respect to any Equity Awards shall be
determined under the terms of the plan under which such Equity Awards were
granted and the terms of any grant agreement covering such grant, provided that
in the event Executive fails to provide the required ninety (90) days advance
written notice of his Termination, Executive’s rights with respect to any
unvested Equity Awards shall immediately terminate and be forfeited. Executive’s
rights with respect to the SERP shall be determined in accordance with the terms
of the SERP.

(b)   Death or Disability. Executive’s employment shall automatically terminate
upon his death and such employment shall terminate at Company’s election in the
event of his Disability, unless otherwise prohibited by law. In such event, this
Agreement shall terminate as of the Termination Date and the obligations of
Company hereunder shall be deemed fully satisfied and discharged, except that
Executive or his legal representatives, as applicable, will be entitled to and
subject to the following:

(i)           Payment of any Accrued Base Salary, Accrued Vacation Amount,
Accrued Bonus Amount; or Pro Rata Bonus in a lump sum within ninety (90) days of
Executive’s Termination Date;

(ii)          Benefits in accordance with the terms of the applicable employee
benefit plans; provided, that, Executive’s participation in all such plans shall
terminate as of the date his employment terminates, except as otherwise required
by law; and

(iii)        Executive’s rights with respect to any Equity Awards shall be
determined under the terms of the plan under which such Equity Awards were
granted and the

 

 

-8-

 

 

 

--------------------------------------------------------------------------------



terms of any grant agreement covering such grant. Executive’s rights with
respect to the SERP shall be determined in accordance with the terms of the
SERP.

(c)   Termination for Cause. Company may terminate Executive’s employment for
Cause at any time by following the procedure set forth in paragraph (h) below.
In such event, this Agreement shall terminate as of the Termination Date and the
obligations of Company hereunder shall be deemed fully satisfied and discharged,
except that Executive be entitled to and shall be subject to the following as
applicable:

(i)           Payment of any Accrued Base Salary, Accrued Vacation Amount, or
Accrued Bonus Amount in a lump sum within ninety (90) days of the Termination
Date;

(ii)          Benefits in accordance with the terms of the applicable employee
benefit plans; provided, that, Executive’s participation in all such plans shall
terminate as of the date Executive’s employment terminates, except as otherwise
required by law; and

(iii)        Executive’s rights with respect to any Equity Awards shall be
determined under the terms of the plan under which such Equity Awards were
granted and the terms of any grant agreement covering such grant, except that
Executive’s rights with respect to any unvested Equity Awards shall immediately
terminate and be forfeited. Executive’s rights with respect to the SERP shall be
determined in accordance with the terms of the SERP.

(d)   Termination By Company Other Than for Cause or By Executive for Good
Reason Without Release. Company may terminate Executive’s employment without
Cause at any time without prior notice and Executive may terminate his
employment for Good Reason upon thirty (30) days prior written notice to Company
as set forth herein, subject to the Company’s right to cure within such thirty
(30) day period. In the event of such a Termination, this Agreement shall
terminate as of the Termination Date, the obligations of Company hereunder shall
be deemed fully satisfied and discharged, and Executive or his legal
representatives, as applicable, will be entitled to the following:

(i)           Payment of any Accrued Base Salary, Accrued Vacation Amount,
Accrued Bonus Amount or Pro Rata Bonus in a lump sum within ninety (90) days of
the Termination Date;

(ii)          Benefits in accordance with the terms of the applicable employee
benefit plans; provided, that, Executive’s participation in all such plans shall
terminate as of the date Executive’s employment terminates, except as otherwise
required by law or expressly otherwise provided herein; and

(iii)        Executive’s rights with respect to any Equity Awards shall be
determined under the terms of the plan under which such Equity Awards were
granted and the terms of any grant agreement covering such grants. Executive’s
rights with respect to the SERP shall be determined in accordance with the terms
of the SERP.

(e)   Termination By Company Other Than for Cause or By Executive for Good
Reason With Release. If Company terminates Executive’s employment without Cause
or Executive terminates his employment for Good Reason in accordance with
Section 6(d), in

 

 

-9-

 

 

 

--------------------------------------------------------------------------------



addition to the compensation and benefits set forth in Subsections 6(d)(i), (ii)
and (iii), contingent upon Executive’s execution of a release of all claims in
the form of Exhibit A hereto and subject to subsection (f) below, Executive or
his legal representatives, as applicable, will be entitled to and subject to the
following:

(i)           Payment of an amount equal to the Separation Amount, payable as
follows: (a) on the first day of the first through sixth months following the
month in which the Termination Date occurs, Executive shall be paid an amount
equal to 1/12th of the maximum amount that may be taken into account under a
qualified plan pursuant to section 401(a)(17) of the Code for the calendar year
in which the Termination Date Occurs, (b) on the first day of the seventh
calendar month following the month in which the Termination Date occurs,
Executive shall be paid an amount equal to twenty-five percent (25%) of the
Separation Amount less the aggregate amount of payments made under (a) above,
and (c) on the first day of the month for the next eighteen months, Executive
shall be paid 4.166667 percent of the Separation Amount , provided, however,
that in the event the payments made under this paragraph are not subject to
Section 409A(a)(2)(A)(i) of the Code on the Termination Date, then the
Separation Amount shall be paid in thirty (30) equal installments commencing on
the first day of the month coincident with or next following the Termination
Date.

(ii)          In the event Executive makes a timely election of COBRA
continuation coverage for himself, his spouse or his eligible dependents,
Company shall either pay directly or reimburse Executive for all related COBRA
premiums due with respect to such COBRA continuation coverage for the lesser of
(i) the term of such coverage or (ii) thirty months. If the statutory term of
such COBRA coverage is less than thirty months, Company shall pay to Executive
an amount equal to the amount of the COBRA premium that would have been payable
has such coverage continued for the balance of such thirty month period in
monthly installments. The foregoing notwithstanding, Company’s obligations to
pay or reimburse COBRA premiums or to pay amounts in lieu of COBRA premiums
under this paragraph shall terminate and cease as of the date that Executive is
first eligible to participate in any other employer sponsored major medical
benefit plan.

(f)    Termination Related to Change In Control Event. In the event that Company
elects to terminate the employment of Executive other than for Cause or
Executive elects to terminate such employment for Good Reason and the
Termination Date is within the Protected Period:

(i)           Any and all Equity Awards which are not vested on the Termination
Date shall be deemed to have vested on the Termination Date; and

(ii)          Notwithstanding Section 6(e)(i), the Separation Amount shall be
paid in a lump sum promptly following the later of (x) the Termination Date o
r(y) the effective date of the Change in Control Event.

(g)   Limitation On Payment Obligation. The foregoing notwithstanding, except as
otherwise expressly provided below, in no event shall Company be obligated to
make payments to Executive, under this Agreement or otherwise following his
Termination that would constitute “excess parachute payments” within the meaning
of Section 280G of the Code. In the event

 

 

-10-

 

 

 

--------------------------------------------------------------------------------



Company believes that any payment due Executive would be constitute an “excess
parachute payment” and Executive will be subject to the excise tax imposed by
Section 4999 of the Code, Company and Executive agree that the aggregate
parachute payments (as defined in Section 280G) made to Executive under this
Agreement and any and all other agreements shall not exceed 299.99% of
Executive’s Base Amount.

(h)   For Cause Termination Procedure. The Board shall only terminate Executive
for Cause under paragraph (c) above after providing Executive with (i) at least
ten days prior to the proposed termination date, written notice setting forth in
detail the basis for the proposed termination, (ii) the opportunity to appear
before the Board and provide rebuttal to such proposed termination, and (iii)
written notice following such appearance confirming such termination and
certifying that the decision to terminate Executive for Cause was approved by at
least sixth-six percent (66%) of the members of the Board, excluding Executive.
Unless otherwise directed by the Board, from and after the date of the notice
under (i) above of the proposed termination, Executive shall be relieved of his
duties and responsibilities and shall be considered to be on a paid leave of
absence pending any final action by the Board confirming such proposed
termination.

(i)    Timing of Payments. Where this Agreement provides for the payment of an
amount to Executive during a designated period (e.g., within ninety (90) days of
a specified date) and such period begins and ends in different taxable years of
Executive, Executive shall not have the right to designate the taxable year in
which such payment is made.

(j)    No Obligation To Mitigate. Executive shall not be required to mitigate
the amount of the Separation Amount or any portion of it by seeking other
employment or otherwise. No portion of the Separation Amount will be offset or
reduced by the amount of any compensation or benefits provided to Executive by a
successor employer.

7.     Confidentiality. Executive acknowledges that by virtue of his employment
with Company, he has and will in the future be exposed to or has had or may have
access to confidential information of Company or its Affiliates regarding its or
their businesses (whether or not developed by Executive), including, but not
limited to, algorithms, source code, system designs, data formats, analytical
processes, methodologies, business practices, financial information or
projections, customer lists or records, customer information, employee records,
shareholder records, mark-ups, project materials, marketing techniques, supplier
information, accounting methodologies, Creations or other information that
gives, or may give, Company or its Affiliates an advantage in the marketplace
against its competitors (all of the foregoing are hereinafter referred to
collectively as the “Proprietary Information” except for information that was in
the public domain when acquired or developed by Company, or that subsequently
enters the public domain other than as a result of a breach of this or any other
agreement or covenant). Executive further acknowledges that it would be possible
for Executive, upon termination of his employment with Company, to use the
Proprietary Information to benefit other individuals or entities, and that to
the extent Executive engages in the Business or Competitive Activities for
himself or others following the termination of his employment it is highly
likely that such activity would inevitably require his use or disclosure of
Proprietary Information. Executive acknowledges that Company has expended
considerable time and resources in the development of the Proprietary
Information and that the Proprietary Information has been disclosed to or

 

 

-11-

 

 

 

--------------------------------------------------------------------------------



learned by Executive solely in connection with Executive’s employment with
Company. Executive acknowledges that the Proprietary Information constitutes a
proprietary and exclusive interest of Company, and, therefore, Executive agrees
that during the term of his employment and after the termination thereof, for
whatever reason, anywhere in the world, Executive shall not directly or
indirectly disclose the Proprietary Information to any person, firm, court,
governmental entity or body, corporation or other entity or use the Proprietary
Information in any manner, except in connection with the business and affairs of
Company or pursuant to a validly issued and enforceable court or administrative
order. In the event that any court, administrative hearing officer or other
judicial or governmental representative shall request or demand disclosure of
any Proprietary Information, Executive shall promptly notify Company of the same
and cooperate with Company to obtain appropriate protective orders in respect
thereof. Executive further agrees to execute such further agreements or
understandings regarding his agreement not to misuse or disclose Proprietary
Information or Creations as Company may reasonably request.

8.     Non-Solicitation/Non-Competition. Executive covenants and agrees that,
while employed by Company, and for a period of 24 months following the
termination of his employment for any reason, including during the Protected
Period, he shall not:

(a)   without the written consent of the Board, directly or indirectly engage or
assist any person engaging in the Business or any Competitive Activity (as
defined below), individually, or as an officer, director, employee, agent,
consultant, owner, partner, lender, manager, member, principal, or in any other
capacity, or render any services to any entity which is engaged in the Business
or Competitive Business; provided, however, that the ownership by Executive of
not more than one percent (1%) of any class of equity security of any entity
engaged in the Business or any Competitive Business shall not be deemed a breach
of this Section provided such securities are listed on a national securities
exchange or quotation system or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended. Upon the written request of
Executive, the Board will advise Executive whether or not a specific activity
which Executive in contemplating would violate the foregoing restriction,
provided that (I) such request is made prior to Executive engaging in such
activity and (II) Executive provides the Board with such information as the
Board determines is necessary to make such determination. The current and
continuing effectiveness of any such determination shall be conditioned on all
such information provided by Executive being complete and accurate in all
material respects; or

(b)   in any manner, directly or indirectly attempt to divert, take away,
solicit, or assist others in soliciting any current or prospective customer,
supplier, independent contractor or service provider of Company or any Affiliate
or otherwise interfere with the relationship between Company or any Affiliate
and any current or prospective customer, service provider, supplier, independent
contractor, or shareholder; or

(c)   directly or indirectly solicit for employment other than on behalf of
Company, seek to induce or influence any person to leave employment with
Company, offer employment to, or employ any person who was an employee of
Company or any affiliate within 6 months of such solicitation or offer; or

 

 

-12-

 

 

 

--------------------------------------------------------------------------------



(d)   make any comment (whether or not true) to any Person that could be
interpreted, whether or not in fact so interpreted, as critical or disparaging
of Company or any of its Affiliates or that otherwise could be reasonably
expected to be detrimental to Company or any of its Affiliates or their
employees or operations, provided that the foregoing limitation shall not apply
to truthful testimony as a witness in any administrative or other legal
proceeding, compliance with any obligations imposed under applicable law, or
assertion of a defense against any claim of breach of this Agreement by Company,
or to his statements or disclosures to officers or directors of Company, and
shall not require Executive to make false statements or disclosures.

The foregoing notwithstanding, the provisions of paragraph (a) above shall not
be applicable to Executive in the event that Executive’s employment is
terminated for Cause based on Executive’s conviction of a felony or other crime,
unless such felony or other crime was committed in connection with the
performance of Executive’s duties under this Agreement.

9.     Return of Materials. Executive shall, at any time upon the request of
Company, and in any event upon his Termination for any reason, immediately
return and surrender to Company all originals and all copies, regardless of
medium, of all algorithms, source code, system designs, data formats, forms,
records, notes, memoranda, price lists, supplier lists, brochures, project
materials, sales materials, manuals, letterhead, business cards and other
property belonging to Company, its Affiliates, or any of its clients, as the
case may be, created or obtained by Executive as a result of or in the course of
or in connection with Executive’s employment regardless of whether such items
constitute Proprietary Information. Executive acknowledges that all such
materials are, and will remain, the exclusive property of Company.

 

10.

Creations and Other Matters.

(a)   Executive agrees that all materials, inventions, discoveries, improvements
or the like that Executive, individually or with others, may originate, develop
or reduce to practice while employed with Company relating to the business or
products of Company, Company’s actual or demonstrably anticipated research or
development or any work performed by Executive for Company (individually, a
“Creation” and collectively, the “Creations”) shall, as between Company and
Executive, belong to and be the sole property of Company. Executive hereby
waives any and all “moral rights,” including, but not limited to, any right to
identification of authorship, right of approval on modifications or limitation
on subsequent modification, that Executive may have in respect of any Creation.
Executive further agrees, without further consideration, to promptly disclose
each such Creation to Company and to such other individuals as Company may
direct. Executive further agrees to execute and to join others in executing such
applications, assignments and other documents as may be necessary or convenient
to vest in Company or any client of Company, as appropriate, full title to each
such Creation and as may be reasonably necessary or convenient to obtain United
States and foreign patents or copyrights thereon to the extent Company or any
client of Company, as appropriate, may choose. Executive further agrees to
testify in any legal or administrative proceeding relative to any such Creation
whenever requested to do so by Company, provided that Company agrees to
reimburse Executive for any reasonable expenses incurred in providing such
testimony.

 

 

-13-

 

 

 

--------------------------------------------------------------------------------



(b)   The foregoing covenant shall not apply to any Creation for which no
equipment, supplies, facilities, or trade secret information of Company was used
and which was developed entirely on Executive’s own time, unless (i) the
Creation relates to (A) the business of Company or (B) any actual or reasonably
anticipated research or development of Company or (ii) the Creation results from
any work performed by Executive for Company.

11.  Post-Termination Cooperation. Executive agrees that following his
Termination for any reason he will be available on a reasonable basis consistent
with and subject to Executive’s other responsibilities to assist Company and its
Affiliates, and will upon request assist Company and its Affiliates, (i) as
necessary, for a period of twelve (12) months in order to insure the orderly
transition of his duties and responsibilities and (ii) for a period of sixty
(60) months in the prosecution or defense of any claims, suits, litigation,
arbitrations, investigations, or other proceedings, whether pending or
threatened involving Company or any Affiliate. Such assistance shall include,
but not by way of limitation, attending meetings with and truthfully and
completely answering questions posed by representatives of Company. Company
shall reimburse Executive for his reasonable and necessary expenses incurred at
the request of Company upon submission of appropriate supporting documents. In
addition, if Company is not then currently obligated to make severance payments
to Executive under the terms of this Agreement, Company shall compensate
executive for such time at a rate of $2,000.00 per day for providing such
assistance.

12.  Remedies. Executive acknowledges that in the event that his employment with
Company terminates for any reason, he will be able to earn a livelihood without
violating the foregoing restrictions and that his ability to earn a livelihood
without violating such restrictions is a material condition to his employment
with Company. Executive acknowledges that compliance with the covenants set
forth in Sections 7 through 11 hereof is necessary to protect the business,
goodwill and Proprietary Information of Company and its clients and that a
breach of these restrictions will irreparably and continually damage Company or
its clients for which money damages may not be adequate. Consequently, Executive
agrees that, in the event that he breaches or threatens to breach any of these
covenants, Company shall be entitled to a temporary, preliminary or permanent
injunction in order to prevent the continuation of such harm without any
obligation to post a bond. In addition, without limiting Company’s remedies for
any breach of any restriction on Executive set forth in Sections 7 through 11
hereof, except as required by law, the obligation of Company to pay any amounts
payable to Executive under Section 6 of this Agreement is contingent upon
Executive’s acting in accordance with the covenants of Sections 7 through 11 and
in the event of any breach of such obligations, Company’s obligation to make
further payments shall terminate and Company shall be entitled to recoup from
Executive all payments previously made to Executive under Section 6. Nothing in
this agreement, however, shall be construed to prohibit Company from also
pursuing any other remedy, the parties having agreed that all remedies are to be
cumulative. The parties expressly agree that Company may, in its sole
discretion, choose to enforce the covenants in Sections 7 through 11 hereof in
part or to enforce any of said covenants to a lesser extent than that set forth
herein.

13.  Survival. Notwithstanding any other provision of this Agreement,
Executive’s obligations in Sections 7 through 11 (to the extent provided
therein) and Company’s obligations to make payments under Section 6 shall
survive the termination of this Agreement.

 

 

-14-

 

 

 

--------------------------------------------------------------------------------



14.  Revision. The parties hereto expressly agree that in the event that any of
the provisions, covenants, warranties or agreements in this Agreement are held
to be in any respect an unreasonable restriction upon Executive or are otherwise
invalid, for whatsoever cause, then the court so holding is hereby authorized to
(a) reduce the territory to which said covenant, warranty or agreement pertains,
the period of time in which said covenant, warranty or agreement operates or the
scope of activity to which said covenant, warranty or agreement pertains or (b)
effect any other change to the extent necessary to render any of the
restrictions contained in this Agreement enforceable.

15.  Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Executive and Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association (“AAA”) in Southfield, Michigan in accordance with the
AAA’s National Rules for the Resolution of Employment Disputes, provided,
however, that this arbitration provision shall not apply to, and Company shall
be free to seek, injunctive or other equitable relief with respect to any actual
or threatened breach or violation by Executive of his obligations under Sections
7 through 11 hereof in any court having appropriate jurisdiction. Executive
acknowledges that by accepting this arbitration provision he is waiving any
right to a jury trial in the event of a covered dispute. The arbitrator may, but
is not required, to order that the prevailing party shall be entitled to recover
from the losing party its attorneys’ fees and costs incurred in any arbitration
arising out of this Agreement.

16.  Interpretation. Executive and Company agree that this Agreement shall be
interpreted in accordance with and governed by the internal laws of the State of
Illinois.

17.  Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon Company and its successors and assigns. In view of the personal
nature of the services to be performed under this Agreement by Executive, he
shall not have the right to assign or transfer any of his rights, obligations or
benefits under this Agreement, except as otherwise noted herein.

18.  Notice. Any notice provided for in this Agreement shall be in writing and
shall be deemed given on the date it is delivered in person or sent via
overnight delivery service to the other party and addressed,

In the case of Company, to:

First Mercury Financial Corporation

29621 Northwestern Highway

Southfield, Michigan 48203

Attn: General Counsel

 

And in the case of Executive, to

Mr. Richard H. Smith

____________________________

____________________________

 

 

-15-

 

 

 

--------------------------------------------------------------------------------



Or such other addresses as either party may designate by giving written notice
of a change of address in the manner provided above. Notices given by personal
delivery shall be deemed given on the date of delivery. Notices given by
overnight courier service shall be deemed given upon deposit with the courier.
If notice is given to a business address, receipt by a receptionist or any other
person employed at such business address shall be deemed to constitute actual
delivery to the addressee.

19.  Validity. If any one or more of the provisions (or any part thereof) of
this Agreement shall be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions (or any
part thereof) shall not in any way be affected or impaired thereby. Each term
and provision of this agreement shall be valid and enforceable to the fullest
extent permitted by law and any invalid, illegal or unenforceable term or
provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid,
illegal or unenforceable term or provision.

20.  Entire Agreement – Prior Agreements. This Agreement constitutes the entire
agreement between Executive and Company regarding the terms and conditions of
his employment. This Agreement supersedes all prior negotiations,
representations or agreements between Executive and Company, whether written or
oral, concerning Executive’s employment by Company.

21.  Nonexclusivity and Nonduplication. Notwithstanding Section 20 above, and
except as otherwise specifically provided herein, the provisions of this
Agreement will not effect any other plan, program or arrangement of the Company
under which Executive may accrue or earn benefits or compensation.
Notwithstanding the foregoing, amounts owed to Executive under any other
severance plan of the Company or any Affiliate will be reduced by amounts
payable under this Agreement.

22.  Modification. This Agreement may only be modified or amended by a
supplemental written agreement signed by Executive and Company.

23.  Insurance and Indemnification. Company shall, at no cost to Executive, (i)
use its reasonable best efforts to at all times include Executive, during the
term of Executive’s employment hereunder and for so thereafter as Executive may
be subject to any such claim, as an insured under any directors’ and officers’
liability insurance policy maintained by Company, which policy shall provide
such coverage in such amounts as the Board shall deem appropriate for coverage
for all officers and directors of Company and (ii) provide Executive with at
least the same indemnification rights as it provides to its officers.

24.  Counterparts. The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.

 

 

-16-

 

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year written below.

 

 

 

Date:   August 21, 2007

FIRST MERCURY FINANCIAL CORPORATION

 

By:       /s/ John A. Marazza

 

Its:        Executive Vice President, Chief Financial Officer, Treasurer and
Corporate Secretary

 

 

Date:   August 21, 2007

/s/ Richard H. Smith

RICHARD H. SMITH

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



EXHIBIT A

 

Form of Release

 

Date: ________________________

In consideration of the agreement of First Mercury Financial Corporation
(“Company”) to enter into that certain Employment Agreement, dated as
_____________, 2007, with the undersigned and the promises and covenants of
Company made there under, the undersigned, on behalf of himself and his
respective heirs, representatives, executors, family members, and assigns hereby
fully and forever releases and discharges Company and its past, present and
future shareholders, directors, officers, employees, agents, attorneys,
investors, administrators, affiliates, divisions, subsidiaries, predecessors,
successors and assigns from and against, and agrees not to sue or otherwise
institute or cause to be instituted any legal, alternative dispute resolution or
administrative proceeding concerning, any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that he may possess arising from any omissions, acts
or facts that have occurred through the date his employment terminates,
including without limitation:

A.           Any and all claims relating to or arising from his employment by
Company and the termination of such employment;

 

B.

Any and all claims under his Employment Agreement;

C.           Any and all claims for wrongful discharge, termination in violation
of good policy, discrimination, breach of contract, both expressed or implied,
covenants of good faith or fair dealing, both expressed or implied, promissory
estoppel, negligent or intentional infliction of emotional distress, negligent
or intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, unfair business practice,
defamation, libel, slander, negligence, personal injury, assault, battery,
invasion of privacy, false imprisonment, or conversion;

D.           Any and all claims for violation of any federal, state or municipal
statute, including, without limitation, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, the Worker Adjustment and
Retraining Notification Act, the Michigan’s Elliott Larsen Civil Rights Act, and
all amendments to each such Act as well as the regulations issued there under;
and

 

E.

Any and all claims for attorneys’ fees and costs.

The foregoing release shall not apply with respect to Company’s payment
obligations under Sections 5 and 6 of the Employment Agreement or the
undersigned’s rights under any “employee benefit plans” as that term is defined
in the Employee Retirement Income Security Act of 1974, as amended.

 

 

 

 

 

 

--------------------------------------------------------------------------------



The undersigned acknowledges that (i) he has been advised by Company to consult
a lawyer of his own choice prior to executing this release and has done so or
voluntarily declined to seek such counsel, (ii) he has read this release and
understands the terms and conditions hereof and the binding nature hereof, (iii)
he has had at least twenty-one (21) days within which to consider the terms of
this release and executed this release voluntarily and without duress or undue
influence on the part of Company, (iv) he has seven (7) days to revoke his
execution of this release and that such execution shall not be effective until
seven (7) days following delivery to Company, and (v) he understands that his
right to receive payments under Section 6 of the Employment Agreement is subject
to and conditioned on the undersigned’s full and complete compliance with the
Covenants following his Termination and subject to full recoupment by Company in
the event of a violation of any Covenant. In the event of such recoupment, the
release set forth in this document shall remain in full force and effect.

Initially capitalized terms used in this release and defined in the Employment
Agreement shall have the meanings given to such terms under the Employment
Agreement.

 

_____________________________________

Printed Name

 

_____________________________________

Signature

 

Date: _________________________________

 

 

_________________________________

Notary

 

My Commission expires ________________.

 

 

 

 

 

 

 

 